Citation Nr: 1031228	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder (PTSD) or due to exposure to Agent 
Orange.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1968 to 
June 1970.   

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In December 2004, the Veteran testified before a Hearing Officer 
at the Indianapolis RO.  A transcript of this hearing is of 
record.  

In August 2007, the Board remanded this claim for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

In a January 2010 letter to the Board, the Veteran raised a new 
theory of entitlement as a basis for service connection for the 
Veteran's coronary artery disease, i.e., that he should be 
service connected for coronary artery disease on a presumptive 
basis because of exposure to Agent Orange in service in Vietnam.  
However, while all potential theories of entitlement to a benefit 
under the law and regulations implicated by the record must be 
considered, such a presumption based on Agent Orange exposure is 
not yet law.  See Floyd v. Brown, 9 Vet. App. 88 (1996) (need to 
consider all potential theories of entitlement).

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C. 1116, the Department of Veterans Affairs (VA) will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As this appeal now contains at least one claim that may be 
affected by these new presumptions, namely a claim for coronary 
artery disease, the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of any case or claim 
that has been stayed will be resumed.  The Board would point out 
that the coronary artery disease is the only disorder identified 
by the Veteran in his claim for service connection based on 
exposure to Agent Orange.  

The appeal for service connection for hypertension, to include as 
secondary to PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The record shows that the Veteran was awarded Social Security 
Administration (SSA) disability benefits in July 2000; a copy of 
the SSA decision was received by VA in February 2008, and has 
been associated with the file.  The Court has held that where 
there is notice the Veteran is receiving SSA disability benefits 
VA has a duty to acquire a copy of the decision granting such 
benefits and the supporting medical documents.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-3 (1992).  The supporting 
documents have not been obtained.  Although VA is not obligated 
to follow a determination made by SSA, these records may be 
relevant to the matter on appeal.  

In a statement received by the Board in January 2010, the Veteran 
reported that he had been treated at the Reid Hospital and Health 
Care Services in October 1969 for heart problems.  He requested 
that these records be obtained and associated with his file, and 
he submitted a signed VA form 21-4142 with his letter.  When VA 
is put on notice of the existence of private medical records, VA 
must attempt to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992);

Accordingly, the case is REMANDED for the following action:

1.  Contact the private facility identified 
by the Veteran in his January 2010 VA Form 
21-4142, Reid Hospital and Health Care 
Services, and attempt to obtain the private 
treatment records of his October 2009 
treatment.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain these records, 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran and his representative must 
then be given an opportunity to respond 
Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

2.  Request all medical and legal documents 
pertaining to the Veteran's application for 
SSA disability benefits.  If no records can 
be found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.  

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


